-Appeal by defendant from an order of the County *552Court, Orange County, entered June 22, 1965, which denied without a hearing his application for resentencing. The judgment in question had theretofore been rendered by said court on April 3, 1959, upon a conviction of defendant for attempted robbery in the first degree, upon his plea of guilty. Appeal dismissed. An order denying such an application is not appealable (see Code Crim. Pro., § 517). However, we have examined the record and have considered defendant’s contentions; and, if we were not dismissing the appeal, we would have affirmed the order.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.